Citation Nr: 1755696	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-27 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for callosities of both feet, and if so whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disability (claimed as a back condition).

5.  Entitlement to service connection for a cervical spine disability (claimed as a neck condition).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for intractable plantar keratoma of the bilateral feet, bilateral hearing loss, lumbar spine, and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1980 rating decision, the RO denied the Veteran's claim for service connection for callosities of the bilateral feet; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the February 1980 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  The Veteran reports that his tinnitus began during service or within one year after separation from service and has continued since that time.


CONCLUSIONS OF LAW

1.  Evidence submitted since the last final denial of service connection for intractable plantar keratoma of the bilateral feet is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for service connection for callosities of both feet was initially denied in a February 1980 rating decision.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 1980 rating decision included service treatment records.  Service connection was denied because, although the Veteran was seen in service for bilateral foot complaints, callosities of the feet were not found on the last examination.  

The Veteran filed his current claim for service connection in August 2008. Evidence added to the record since the February 1980 rating decision consists of treatment records, lay statements, VA examination reports, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, VA medical records show that the Veteran was diagnosed with intractable plantar keratoma of the left and right foot as early as January 2008.  Additionally, during his Board hearing, the Veteran testified that he was a field artilleryman during service and he did not carry the several changes of socks, as instructed to do, which resulted in his feet staying wet.  As the threshold to reopen claims is low, the Board finds that new and material evidence has been submitted. Accordingly, the claim for service connection for intractable plantar keratoma of the bilateral feet is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Service Connection for Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014), 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and tinnitus manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his tinnitus started during service due to his military occupational specialty (MOS) as a cannon crew member in field artillery. He stated that although he wore earplugs all of the time during service, covered by earmuffs, because of the echo and percussion from the cannons, he noticed ringing in his ears almost immediately after he separated from the military in 1980, which was before he started working in his civilian occupation as a land survey technician.  During his June 2009 VA examination, he reported that his tinnitus began in service.

The Board notes that the Veteran is competent to state that his tinnitus began just after separation from service, because tinnitus is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  Here, the Veteran's assertions that his tinnitus began during or shortly after service and has been recurrent since that time to be reasonably credible.  The Board notes that the June 2009 examiner provided a negative nexus opinion as to the etiology of the Veteran's tinnitus, suggesting it     was not consistent with type of tinnitus typically associated with noise exposure.  However, as the examiner was addressing etiology, not onset date, the Board will resolve all doubt in favor of the Veteran, and find that service connection for tinnitus is warranted.  38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the claim for service connection for bilateral feet callosities is reopened, and to this extent only the appeal is granted.

Service connection for tinnitus is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the remaining claims on appeal.

Regarding the Veteran's claim for plantar keratoma of the feet, the Veteran's service treatment records show that he complained of blisters on his feet in March 1979.  At that time, the examiner noted that the blisters were located on the back of the feet and that there was a minimal amount of fluid within each blister.  The treating physician noted that there was a minimal amount of fluid in each.  In May 1979, the Veteran was treated for toe warts.  Thereafter, in a June 1979, the Veteran was seen for a follow-up for toe warts.  The examiner noted the Veteran was cleared. In July 1979, the Veteran complained of "corn on both feet."  The Veteran's December 1979 separation examination was noted as normal.  However, on the Veteran's report        of medical history at that time, he marked "yes" as to foot problems.  

The Veteran underwent VA examination in June 2009 and the examiner diagnosed the Veteran with intractable plantar keratoma, under the 1st and 5th metatarsals head on the right and 1st, 3rd, and 5th on the left and pinched calluses on the bilateral first toe of the bilateral feet.  However, the examiner was unable to provide an opinion without resort to mere speculation.  In his rationale, the examiner noted only the July 1979 in-service treatment for corn on both feet, but did not address the March 1979 in-service treatment for blisters and May and June 1979 treatment for toe warts.  Given the above, the Board finds that an addendum medical opinion would be helpful in adjudicating the Veteran's claim. 

Regarding hearing loss, the Board notes that the June 2009 VA examiner indicated    that the Veteran's audiogram results were not reliable and that hearing loss could not be tested and was nonorganic.  The Board also recognizes that the record contains a March 2016 medical opinion from a nurse practitioner who works for      a consulting firm.  The nurse practitioner explained that the Veteran has current formal diagnoses of moderate to severe hearing loss binaurally as of October 2012 per Randy Massey, HAS at U.S. Hearing Aid Centers.  However, such document does not appear to be of record.  Moreover, the designation of "HAS" suggests    that the examination was conducted by a hearing aid specialist and not a state-licensed audiologist or physician.  As such, the Board finds that an additional      VA examination and opinion would be helpful in adjudicating his claim.

Regarding the Veteran's claims for a lumbar and cervical spine disability, service treatment records show that the Veteran marked "yes" as to recurrent back pain on his December 1979 separation medical history report.  The examiner at that time also noted that the Veteran had various sick call complaints for back pain as well.  

The Veteran testified during his Board hearing that when he complained of his   neck and back hurting during service, he was just given Motrin or Tylenol and   went back to work.  A September 2007 x-ray of the lumbar spine revealed moderate degenerative joint disease of the lower lumbar spine.  The Veteran also testified that he is still being treated for his back and neck conditions with a private chiropractor.  Given the above, the Board finds that a VA examination and opinion would be helpful in adjudicating the Veteran's claim. 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with  the names and addresses of all medical care providers who have treated him for his plantar keratosis, hearing loss, lumbar spine, and cervical spine disabilities, to include U.S. Hearing Aid Centers and the private chiropractor.  After securing the necessary release, the AOJ should request all relevant records identified, to include the October 2012 audiology visit with U.S. Hearing Aid Centers. Updated VA treatment records from June 2009 to present should also be obtained.  If any requested records are not available, the Veteran and his representative should be notified of such and the claims file should be annotated to reflect such.

2. After the above development has been completed to the extent possible, send the claims file to a podiatrist or physician to obtain an addendum opinion with respect to the Veteran's intractable plantar keratoma    of the bilateral feet.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner should opine whether it is at least as likely as not      (50 percent probability or greater) that the Veteran's current intractable plantar keratoma of the bilateral feet are a maturation of the foot complaints in service or otherwise etiologically related to service.  The examiner should explain why or why not and address the significance, if any, of the March 1979, May 1979, June 1979, and July 1979 in-service complaints of blisters, toe warts, and corn on both feet, respectively.

3. Schedule the Veteran for VA audiology examination.  The claims file must be reviewed in conjunction with the examination. All indicated tests must be conducted and the results reported. Following review of the claims file and examination of the Veteran, the audiologist should provide an opinion as to whether the bilateral hearing loss, if extant, is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the audiologist should address the Veteran's in-service noise exposure, the June 2009 VA examination and the March 2016 medical opinion from the nurse practitioners, and should explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.

4. Schedule the Veteran for a VA spine examination       to determine the nature of any current lumbar and cervical spine disabilities and to obtain an opinion as to whether the conditions are related to service. The claims file must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be clearly set forth in detail. 

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as    to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine and cervical spine disabilities arose in service or are etiologically related to his military service, to include the Veteran's reports of recurrent back pain during service.  The examiner should explain the reasons for the conclusion reached.

5. After undertaking the development above and         any additional development deemed necessary,        the Veteran's claims should be readjudicated.  If      the benefits sought on appeal remain denied, the Veteran and his representative should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals    for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


